ACCEPTED
                                                                                                         01-15-00866-cv
                                                                                         FIRST10/9/2015
                                                                                                  COURT3:40:32   PM
                                                                                                          OF APPEALS
                                                                         Chris Daniel - District Clerk Harris County
                                                                                                     HOUSTON,    TEXAS
                                                                                            Envelope    No. 7316780
                                                                                                10/15/2015  10:34:18 AM
                                                                                                By: Deandra Mosley
                                                                                                 CHRISTOPHER     PRINE
                                                                                      Filed: 10/9/2015 3:40:32 PMCLERK

                               CAUSE NO. 2013-74337

RSM PRODUCTION CORP.,          §                      IN THE DISTRICTFILED
                                                                      COURTIN OF
and JACK GRYNBERG,             §                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                               §
                                                                     10/15/2015 10:34:18 AM
               Plaintiffs,     §
                                                                      CHRISTOPHER A. PRINE
                               §                                              Clerk
VS.                            §                           HARRIS COUNTY, TEXAS
                               §
GLOBAL PETROLEUM GROUP,        §
LTD., TRICON GEOPHYSICS, INC., §
SEABIRD EXPLORATION,           §
AMERICAS, INC., and BLACKWATER §
SUBSEA, LLC,                   §
                               §
               Defendants.     §                              189TH DISTRICT COURT

            PLAINTIFFS’ NOTICE OF INTERLOCUTORY APPEAL

      Plaintiffs, RSM Production Corp. and Jack Grynberg file this Notice of

Interlocutory Appeal, pursuant to Texas Rule of Appellate Procedure 25.1, and show the

Court as follows:

      1.     This appeal is from the 189th Judicial District Court of Harris County, Texas,

the Honorable William Burke presiding.

      2.     The style of the cause in the trial court is: RSM Production Corp., et al. v.

Global Petroleum Group, Ltd., et al.; Cause Number 2013-74337.

      3.     Plaintiffs desire to appeal from the Court’s Order Sustaining Global

Petroleum Group, Ltd.’s Special Appearance in this matter, signed September 22, 2015.

      4.     This interlocutory appeal is taken pursuant to Texas Civil Practice and

Remedies Code § 51.014 (a)(7) and is an accelerated appeal.
      5.    This appeal is taken to either the First or Fourteenth Court of Appeals in

Houston, Texas.

                                      Respectfully submitted,

                                      /s/ Randall C. Owens
                                      Howard L. Close
                                      State Bar No. 04406500
                                      Randall C. Owens
                                      State Bar No. 15380700
                                      Bradley W. Snead
                                      State Bar No. 24049835
                                      Andrew C. Nelson
                                      State Bar No. 24074801
                                      WRIGHT & CLOSE, LLP
                                      One Riverway, Suite 2200
                                      Houston, Texas 77056
                                      Telephone: (713) 572-4321
                                      Facsimile: (713) 572-4320

                                      Attorneys for Plaintiffs,
                                      RSM Production Corp. and Jack Grynberg




                                         2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on the
following attorneys by electronic service on this 9th day of October 2015:

Brian F. Antweil
Katten Muchin Rosenman UK, LLP
1301 McKinney Street, Suite 3000
Houston, TX 77010-3033

Attorneys for Defendants,
Global Petroleum Group, Ltd.,
Tricon Geophysics, Inc. and
Blackwater Subsea, LLC

Chris Hanslik
Chris T. James
Boyar Miller
4265 San Felipe, Suite 1200
Houston, Texas 77027

Attorneys for Defendant,
SeaBird Exploration Americas, Inc.


                                        /s/ Randall C. Owens
                                        Randall C. Owens




                                          3